Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-3 and 5-21 are pending, claims 1 and 16 are amended, and claims 13-15 are withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 8, 9, 11, 12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eurippini FR3030202.
	Regarding claim 1, Eurippini discloses a spray actuator comprising:
a top (item 22) and a shroud (item 34), the shroud including a bottom perimeter and a central passageway (item 38) having an inlet opening (opening of 38);
an expansion chamber (item 26) located in the central passageway opposite the inlet opening;
an expansion chamber outlet opening (transition from 26 to passage leading to 40) that is oriented perpendicular to the central passageway inlet opening; and
a mouth (item 46) having a mouth inlet (item 40) and a slotted outlet (item 42), wherein the mouth cross sectional area tapers outwardly from the mouth inlet to the slotted outlet (see figure 4), wherein the expansion chamber outlet opening opens into the mouth inlet and wherein the expansion chamber outlet opening has a cross-sectional area that is smaller than the cross sectional area of the slotted 
Regarding claim 5, Eurippini discloses wherein the mouth has a top wall and a bottom wall and the mouth taper is an angle (a) of from 10° to 90° between the mouth top wall and the mouth bottom wall (page 4, lines 35-36, “alpha…advantageously greater than 10 degrees”).
Regarding claim 6, Eurippini discloses wherein the mouth inlet includes a throat (passageway between 40 and 26 juncture/outlet) located between the expansion chamber outlet opening and the mouth inlet.
Regarding claim 7, Eurippini discloses wherein the throat has a constant cross-sectional area (see figures 2 and 3).
Regarding claims 8, 9, and 19, Eurippini discloses as best understood wherein the expansion chamber outlet opening is a choke point for of fluid flowing between the actuator inlet opening and the mouth inlet (as best understood by the definition of choke point, the expansion chamber outlet opening is a choke point).
Regarding claim 11, Eurippini disclose wherein the mouth has a first side wall (top side) and 
a second side wall (bottom side) wherein the distance between the first side wall and second side wall is constant in the mouth (see figure 1 for the top and figure 4 for the bottom).
Regarding claim 12, Eurippini further discloses wherein the spray actuator is associated with a can (16) having an internal valve (valve for 18) and hollow stem (item 18) such that the hollow stem is occupies a portion of the actuator central passageway (capable of, the Examiner notes these added components are not positively recited since they are not part of the spray actuator).

Regarding claim 17, Eurippini further discloses wherein in use, a fluid stream is formed having a width of up to 1 inch and a height of up to 6 to 8 inches when measured from about 3 to 10 inches from the actuator mouth outlet (system is capable of spraying this output when held in a particular way and filled with appropriate dispensing material, in a sense, the claim is regarding to the functional capability of the system and must be claimed as a method to get full patentable weight).
Regarding claim 18, Eurippini further discloses wherein the fluid exits the actuator at a rate of at least 18 ounces per minute (system is capable of spraying this output when filled with appropriate dispensing material, in a sense, the claim is regarding to the functional capability of the system and must be claimed as a method to get full patentable weight).
Regarding claim 20, Eurippini further discloses wherein the pressurized fluid is paint (makeup is a type of paint, further capable of).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eurippini (FR3030202).
Regarding claims 2 and 3, though Eurippini clearly discloses a substantially larger sized slotted outlet, the size is not explicitly disclosed, thus that 50% and 80% required levels by claims 2 and 3 are 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to change the size of the outlet versus the flow paths therein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the severity of the venturi flow path which achieves the recognized result of a pressure drop/atomization, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  The Examiner notes that Applicant lacks criticality for the claimed range.
Claims 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eurippini (FR3030202) in view of Atkins (2,915,225) OR Shunji (JP2001300353).
Regarding claims 8-10 and 19, as best understood Eurippini fails to disclose wherein the expansion chamber outlet opening is a choke point for fluid flowing between the actuator inlet opening and the mount inlet.
However, Atkins teaches a system where the outlet is constricted and is the smallest/only constriction (see figure 2) and Shunji teaches the outlet opening is a choke point equivalent to the applicant’s disclosure with a clearly smaller inlet opening and stem outlet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the internal dimensions of the expansion chamber outlet opening such that the flow is optimized as taught by the combination of Eurippini, Atkins, and Shunji, the motivation being this appears to be an instance of combining prior art elements according to known 
Response to Arguments/Amendments
	The Amendment filed (02/21/2022) has been entered. Currently claims 1-3 and 5-21 are pending, claims 1 and 16 are amended, and claims 13-15 are withdrawn. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (08/19/2021). The amendment to claim 1 has overcome the previous 35 U.S.C. 112(a) made.
Applicant’s arguments, see Applicants Arguments, filed 02/21/2022, with respect to the previous rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of FR 3030202 (as was noted made of record in the previous Final Rejection mailed 01/22/2021). The noted amendment cancelling the term directly, allows this reference to be used again. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752